UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5384 Date of fiscal year end: November 30, 2010 Date of reporting period: July 1, 2009 – June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Trust for Professional Managers By (Signature and Title)/s/ Joseph C. Neuberger Joseph C. Neuberger President DateJuly28, 2010 Exhibit A Newgate Emerging Markets Fund Vote Summary VIVO PARTICIPACOES S.A. Security 92855S200 Meeting Type Special Ticker Symbol VIV Meeting Date 27-Jul-2009 ISIN US92855S2005 Agenda 933115227 - Management City Holding Recon Date 11-Jun-2009 Country Brazil Vote Deadline Date 21-Jul-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A ANALYZE AND RESOLVE ABOUT THE TERMS AND CONDITIONS OF THE DRAFT OF THE PROTOCOL OF MERGER OF SHARES AND INSTRUMENT OF JUSTIFICATION EXECUTED BY THE MANAGEMENTS OF TELEMIG CELULAR PARTICIPACOES S.A. ("TCP") AND OF THE COMPANY, IN CONNECTION WITH THE MERGER OF THE SHARES OF TCP INTO THE COMPANY FOR THE CONVERSION OF TCP INTO A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY. Management For For B RATIFY THE RETENTION, BY THE MANAGERS OF THE COMPANY AND TCP, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For C ANALYZE AND RESOLVE ABOUT THE VALUATION REPORTS MENTIONED IN ITEM (B) ABOVE AND THE CONSEQUENT CAPITAL INCREASE RESULTING FROM THE MERGER OF SHARES, IN ACCORDANCE WITH THE PROTOCOL OF MERGER, WITH THE AMENDMENT TO ARTICLE 5 OF THE BY- LAWS OF THE COMPANY. Management For For D RESOLVE ABOUT THE EXCHANGE RATIO OF SHARES OF TCP FOR NEW SHARES OF THE COMPANY TO BE ISSUED, WITH THE CONVERSION OF TCP INTO A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY. Management For For ANGLOGOLD ASHANTI LIMITED Security Meeting Type Annual Ticker Symbol AU Meeting Date 30-Jul-2009 ISIN US0351282068 Agenda 933121612 - Management City Holding Recon Date 06-Jul-2009 Country South Africa Vote Deadline Date 23-Jul-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management O1 SPECIFIC AUTHORITY AND APPROVAL TO THE DIRECTORS TO ISSUE ORDINARY SHARES FOR THE PURPOSES OF THE CONVERSION RIGHTS ATTACHING TO THE US$732,500,000 3.50 PERCENT CONVERTIBLE BONDS ISSUED BY ANGLOGOLD ASHANTI FINANCE PLC, A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, AND IRREVOCABLY GUARANTEED BY THE COMPANY Management For For Newgate Global Resources Fund Vote Summary ANGLOGOLD ASHANTI LIMITED Security Meeting Type Annual Ticker Symbol AU Meeting Date 30-Jul-2009 ISIN US0351282068 Agenda 933121612 - Management City Holding Recon Date 06-Jul-2009 Country South Africa Vote Deadline Date 23-Jul-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management O1 SPECIFIC AUTHORITY AND APPROVAL TO THE DIRECTORS TO ISSUE ORDINARY SHARES FOR THE PURPOSES OF THE CONVERSION RIGHTS ATTACHING TO THE US$732,500,000 3.50 PERCENT CONVERTIBLE BONDS ISSUED BY ANGLOGOLD ASHANTI FINANCE PLC, A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, AND IRREVOCABLY GUARANTEED BY THE COMPANY Management For For DRYSHIPS, INC. Security Y2109Q101 Meeting Type Annual Ticker Symbol DRYS Meeting Date 21-Sep-2009 ISIN MHY2109Q1017 Agenda 933133162 - Management City Holding Recon Date 07-Aug-2009 Country United States Vote Deadline Date 18-Sep-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EVANGELOS MYTILINAIOS For For 2 GEORGE XIRADAKIS For For 02 TO APPROVE THE APPOINTMENT OF DELOITTE HADJIPAVLOU SOFIANOS & CAMBANIS S.A., AS DRYSHIPS INC.'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. Management For For THE MOSAIC COMPANY Security 61945A107 Meeting Type Annual Ticker Symbol MOS Meeting Date 08-Oct-2009 ISIN US61945A1079 Agenda 933133578 - Management City Holding Recon Date 10-Aug-2009 Country United States Vote Deadline Date 07-Oct-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PHYLLIS E. COCHRAN For For 2 ROBERT L. LUMPKINS For For 3 HAROLD H. MACKAY For For 4 WILLIAM T. MONAHAN For For 02 APPROVAL OF THE AMENDED PERFORMANCE GOALS UNDER THE MOSAIC COMPANY 2 Management For For 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2010. Management For For FOSTER WHEELER AG Security H27178104 Meeting Type Special Ticker Symbol FWLT Meeting Date 04-Nov-2009 ISIN CH0018666781 Agenda 933150055 - Management City Holding Recon Date 11-Sep-2009 Country United States Vote Deadline Date 02-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: CLAYTON C. DALEY, JR. Management For For 02 IN THE EVENT COUNTERPROPOSALS, ALTERATIONS OR AMENDMENTS OF THE AGENDA ITEMS OR OTHER MATTERS ARE RAISED AT THE EXTRAORDINARY GENERAL MEETING, I INSTRUCT THE APPOINTED PROXIES TO VOTE AS FOLLOWS. Management For For ROYAL GOLD, INC. Security Meeting Type Annual Ticker Symbol RGLD Meeting Date 18-Nov-2009 ISIN US7802871084 Agenda 933152542 - Management City Holding Recon Date 29-Sep-2009 Country United States Vote Deadline Date 17-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STANLEY DEMPSEY Management For For 1B ELECTION OF DIRECTOR: TONY JENSEN Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2010. Management For For BHP BILLITON LIMITED Security Meeting Type Annual Ticker Symbol BHP Meeting Date 26-Nov-2009 ISIN US0886061086 Agenda 933149329 - Management City Holding Recon Date 17-Sep-2009 Country United States Vote Deadline Date 18-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO RECEIVE THE 2 Management For For 02 TO RE-ELECT MR CARLOS CORDEIRO AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 03 TO RE-ELECT MR DAVID CRAWFORD AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 04 TO RE-ELECT THE HON E GAIL DE PLANQUE AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 05 TO RE-ELECT MR MARIUS KLOPPERS AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 06 TO RE-ELECT MR DON ARGUS AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 07 TO ELECT MR WAYNE MURDY AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC Management For For 08 TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF BHP BILLITON PLC Management For For 09 TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC Management For For 10 TO RENEW THE DISAPPLICATION OF PRE-EMPTION RIGHTS IN BHP BILLITON PLC Management For For 11 TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC Management For For 12A TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 30 APRIL 2010 Management For For 12B TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 17 JUNE 2010 Management For For 12C TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 15 SEPTEMBER 2010 Management For For 12D TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LIMITED ON 11 NOVEMBER 2010 Management For For 13 TO APPROVE THE 2 Management For For 14 TO APPROVE THE GRANT OF AWARDS TO MR MARIUS KLOPPERS UNDER THE GIS AND THE LTIP Management For For RANDGOLD RESOURCES LIMITED Security Meeting Type Special Ticker Symbol GOLD Meeting Date 16-Dec-2009 ISIN US7523443098 Agenda 933171720 - Management City Holding Recon Date 20-Nov-2009 Country South Africa Vote Deadline Date 11-Dec-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management O1 THAT THE PROPOSED ACQUISITION BY KIBALI (JERSEY) LIMITED OF SHARES IN KIBALI GOLDMINES S.P.R.L. BE AND IS HEREBY APPROVED. Management For VALE S.A. Security 91912E105 Meeting Type Special Ticker Symbol VALE Meeting Date 22-Jan-2010 ISIN US91912E1055 Agenda 933181202 - Management City Holding Recon Date 29-Dec-2009 Country United States Vote Deadline Date 19-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO RATIFY THE APPOINTMENT OF AN ALTERNATE MEMBER OF THE BOARD OF DIRECTORS, DULY NOMINATED DURING THE BOARD OF DIRECTORS MEETINGS HELD ON SEPTEMBER 17, 2'S BY-LAWS Management For For 02 THE APPROVAL FOR THE PROTOCOLS AND JUSTIFICATIONS OF THE CONSOLIDATIONS OF SOCIEDADE DE MINERACAO ESTRELA DE APOLO S.A. ("ESTRELA DE APOLO") AND OF MINERACAO VALE CORUMBA S.A. ("VALE CORUMBA") INTO VALE, PURSUANT TO ARTICLES Management For For 03 TO RATIFY THE APPOINTMENT OF DOMINGUES E PINHO CONTADORES, THE EXPERTS HIRED TO APPRAISE THE VALUES OF BOTH ESTRELA DE APOLO AND VALE CORUMBA Management For For 04 TO DECIDE ON THE APPRAISAL REPORTS, PREPARED BY THE EXPERT APPRAISERS Management For For 05 THE APPROVAL FOR THE CONSOLIDATION OF BOTH ESTRELA DE APOLO AND VALE CORUMBA INTO VALE, WITHOUT A CAPITAL INCREASE OR THE ISSUANCE OF NEW VALE SHARES Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 07-Apr-2010 ISIN AN8068571086 Agenda 933201395 - Management City Holding Recon Date 17-Feb-2010 Country United States Vote Deadline Date 06-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 P. CAMUS For For 2 J.S. GORELICK For For 3 A. GOULD For For 4 T. ISAAC For For 5 N. KUDRYAVTSEV For For 6 A. LAJOUS For For 7 M.E. MARKS For For 8 L.R. REIF For For 9 T.I. SANDVOLD For For 10 H. SEYDOUX For For 11 P. CURRIE For For 12 K.V. KAMATH For For 02 PROPOSAL TO ADOPT AND APPROVE FINANCIALS AND DIVIDENDS. Management For For 03 PROPOSAL TO APPROVE THE ADOPTION OF THE SCHLUMBERGER 2 Management For For 04 PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO THE SCHLUMBERGER DISCOUNTED STOCK PURCHASE PLAN. Management For For 05 PROPOSAL TO APPROVE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For RIO TINTO PLC Security Meeting Type Annual Ticker Symbol RTP Meeting Date 15-Apr-2010 ISIN US7672041008 Agenda 933207979 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 07-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO RECEIVE THE FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND AUDITORS FOR THE YEAR ENDED 31 DECEMBER 2009 Management For For 02 APPROVAL OF THE REMUNERATION REPORT Management For For 03 TO ELECT ROBERT BROWN AS A DIRECTOR Management For For 04 TO ELECT ANN GODBEHERE AS A DIRECTOR Management For For 05 TO ELECT SAM WALSH AS A DIRECTOR Management For For 06 TO RE-ELECT GUY ELLIOTT AS A DIRECTOR Management For For 07 TO RE-ELECT MIKE FITZPATRICK AS A DIRECTOR Management For For 08 TO RE-ELECT LORD KERR AS A DIRECTOR Management For For 09 RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF RIO TINTO PLC Management For For 10 AUTHORITY TO ALLOT RELEVANT SECURITIES UNDER SECTION Management For For 11 AUTHORITY TO ALLOT RELEVANT SECURITIES FOR CASH AS DEFINED IN THE COMPANIES ACT 2006 Management For For 12 AUTHORITY TO PURCHASE RIO TINTO PLC SHARES BY THE COMPANY OR RIO TINTO LIMITED Management For For 13 NOTICE PERIOD FOR GENERAL MEETINGS OTHER THAN ANNUAL GENERAL MEETINGS Management For For WALTER ENERGY, INC. Security 93317Q105 Meeting Type Annual Ticker Symbol WLT Meeting Date 21-Apr-2010 ISIN US93317Q1058 Agenda 933218643 - Management City Holding Recon Date 03-Mar-2010 Country United States Vote Deadline Date 20-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 HOWARD L. CLARK, JR. For For 2 JERRY W. KOLB For For 3 PATRICK A. KRIEGSHAUSER For For 4 JOSEPH B. LEONARD For For 5 BERNARD G. RETHORE For For 6 GEORGE R. RICHMOND For For 7 MICHAEL T. TOKARZ For For 8 A.J. WAGNER For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010. Management For For BUCYRUS INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol BUCY Meeting Date 22-Apr-2010 ISIN US1187591094 Agenda 933198752 - Management City Holding Recon Date 24-Feb-2010 Country United States Vote Deadline Date 21-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DEEPAK K. KAPUR For For 2 THEODORE C. ROGERS For For 3 ROBERT C. SCHARP For For 02 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For TECK RESOURCES LIMITED Security Meeting Type Annual and Special Meeting Ticker Symbol TCK Meeting Date 22-Apr-2010 ISIN CA8787422044 Agenda 933212792 - Management City Holding Recon Date 01-Mar-2010 Country Canada Vote Deadline Date 19-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.M. ASHAR For For 2 J.B. AUNE For For 3 J.H. BENNETT For For 4 H.J. BOLTON For For 5 F.P. CHEE For For 6 J.L. COCKWELL For For 7 N.B. KEEVIL For For 8 N.B. KEEVIL III For For 9 T. KURIYAMA For For 10 D.R. LINDSAY For For 11 T. MOCHIHARA For For 12 J.G. RENNIE For For 13 W.S.R. SEYFFERT For For 14 C.M. THOMPSON For For 02 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS AND TO AUTHORIZE THE DIRECTORS TO FIX THE AUDITOR'S REMUNERATION. Management For For 03 TO APPROVE THE ADOPTION OF THE 2 Management For For PETROLEO BRASILEIRO S.A. - PETROBRAS Security 71654V408 Meeting Type Annual Ticker Symbol PBR Meeting Date 22-Apr-2010 ISIN US71654V4086 Agenda 933245284 - Management City Holding Recon Date 01-Apr-2010 Country Brazil Vote Deadline Date 19-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management O1 MANAGEMENT REPORT, FINANCIAL STATEMENTS AND AUDIT COMMITTEE'S OPINION FOR THE FISCAL YEAR 2009 Management For For O2 CAPITAL EXPENDITURE BUDGET FOR THE FISCAL YEAR 2010 Management For For O3 DISTRIBUTION OF RESULTS FOR THE FISCAL YEAR 2009 Management For For O4 ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS Management For For O5 ELECTION OF CHAIRMAN OF THE BOARD OF DIRECTORS Management For For O6 ELECTION OF MEMBERS OF THE AUDIT BOARD AND THEIR RESPECTIVE SUBSTITUTES Management For For O7 ESTABLISHMENT OF THE COMPENSATION OF MANAGEMENT AND EFFECTIVE MEMBERS OF THE AUDIT COMMITTEE, AS WELL AS THEIR PARTICIPATION IN THE PROFITS PURSUANT TO ARTICLES 41 AND 56 OF THE BYLAWS. Management For For E1 INCREASE IN THE CAPITAL STOCK THROUGH THE INCORPORATION OF PART OF THE REVENUE RESERVES AND PROFIT RESERVES. Management For For E2 THE WAIVER OF THE PREFERENCE RIGHT AT THE QUATTOR PARTICIPACOES S.A. EQUITY ISSUANCE, AS A RESULT OF THE ACQUISITION OF THE STAKES HELD BY UNIAO DE INDUSTRIAS PETROQUIMICAS S.A. Management For For UNITED STATES STEEL CORPORATION Security Meeting Type Annual Ticker Symbol X Meeting Date 27-Apr-2010 ISIN US9129091081 Agenda 933201624 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN G. DROSDICK For For 2 CHARLES R. LEE For For 3 JEFFREY M. LIPTON For For 4 DAN O. DINGES For For 02 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF AMENDMENT AND RESTATEMENT OF 2 Management For For 04 APPROVAL OF 2 Management For For VALE S.A. Security 91912E105 Meeting Type Annual Ticker Symbol VALE Meeting Date 27-Apr-2010 ISIN US91912E1055 Agenda 933245753 - Management City Holding Recon Date 22-Mar-2010 Country United States Vote Deadline Date 22-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management O1A APPRECIATION OF THE MANAGEMENTS' REPORT AND ANALYSIS, DISCUSSION AND VOTE ON THE FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009 Management For For O1B PROPOSAL FOR THE DESTINATION OF PROFITS OF THE SAID FISCAL YEAR AND APPROVAL OF THE INVESTMENT BUDGET FOR VALE Management For For O1C APPOINTMENT OF THE MEMBERS OF THE FISCAL COUNCIL Management For For O1D ESTABLISHMENT OF THE REMUNERATION OF THE SENIOR MANAGEMENT AND FISCAL COUNCIL MEMBERS Management For For E2A PROPOSAL FOR A CAPITAL INCREASE, THROUGH CAPITALIZATION OF RESERVES, WITHOUT THE ISSUANCE OF SHARES, AND THE CONSEQUENT CHANGE OF THE HEAD OF ARTICLE 5 OF VALE'S BY-LAWS Management For For E2B REPLACEMENT OF MR. FRANCISCO AUGUSTO DA COSTA E SILVA AS A MEMBER OF THE BOARD OF DIRECTORS, WHO PRESENTED A DISMISSAL REQUEST Management For For SOUTHERN COPPER CORPORATION Security 84265V105 Meeting Type Annual Ticker Symbol SCCO Meeting Date 29-Apr-2010 ISIN US84265V1052 Agenda 933230586 - Management City Holding Recon Date 03-Mar-2010 Country United States Vote Deadline Date 28-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GERMAN LARREA MOTA-V. For For 2 OSCAR GONZALEZ ROCHA For For 3 EMILIO CARRILLO GAMBOA For For 4 ALFREDO CASAR PEREZ For For 5 A. DE LA PARRA ZAVALA For For 6 X. GARCIA DE QUEVEDO T. For For 7 GENARO LARREA MOTA V. For For 8 D. MUNIZ QUINTANILLA For For 9 ARMANDO ORTEGA GOMEZ For For 10 L.M. PALOMINO BONILLA For For 11 G.PEREZALONSO CIFUENTES For For 12 JUAN REBOLLEDO GOUT For For 13 CARLOS RUIZ SACRISTAN For For 14 LUIS TELLEZ KUENZLER For For 02 RATIFY THE AUDIT COMMITTEE'S SELECTION OF GALAZ, YAMAZAKI, RUIZ URQUIZA, S.C., MEMBER FIRM OF DELOITTE TOUCHE TOHMATSU AS INDEPENDENT ACCOUNTANTS FOR 2010. Management For For REPSOL YPF, S.A. Security 76026T205 Meeting Type Annual Ticker Symbol REP Meeting Date 30-Apr-2010 ISIN US76026T2050 Agenda 933245258 - Management City Holding Recon Date 05-Apr-2010 Country United States Vote Deadline Date 21-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A APPROVAL OF THE ANNUAL FINANCIAL STATEMENTS AND MANAGEMENT REPORT OF REPSOL YPF, S.A., OF THE CONSOLIDATED ANNUAL FINANCIAL STATEMENTS AND THE CONSOLIDATED MANAGEMENT REPORT, FOR THE FISCAL YEAR ENDED 31ST DECEMBER 2009, AND OF THE PROPOSAL OF APPLICATION OF ITS EARNINGS. Management For For 1B APPROVAL OF THE MANAGEMENT OF THE BOARD OF DIRECTORS OF REPSOL YPF, S.A. FOR THE FISCAL YEAR ENDED 31ST DECEMBER 2009. Management For For 2A AMENDMENT OF THE FIRST PARAGRAPH OF ARTICLE 9 ("CAPITAL CALLS AND DEFAULT BY THE SHAREHOLDERS"). Management For For 2B AMENDMENT OF ARTICLE 12.BIS ("PREFERENTIAL SUBSCRIPTION RIGHTS"). Management For For 2C AMENDMENT OF THE FIRST PARAGRAPH OF ARTICLE 22 ("SPECIAL RESOLUTIONS, CONSTITUTION AND MAJORITIES"). Management For For 3A AMENDMENT OF PARAGRAPH 3.5 OF ARTICLE 3 ("POWERS OF THE SHAREHOLDERS' MEETING"). Management For For 3B AMENDMENT OF PARAGRAPH 9.2 OF ARTICLE 9 ("SHAREHOLDERS' MEETING QUORUM"). Management For For 4A RE-ELECTION OF MRS. PAULINA BEATO BLANCO AS DIRECTOR. Management For For 4B RE-ELECTION OF MR. ARTUR CARULLA FONT AS DIRECTOR. Management For For 4C RE-ELECTION OF MR. JAVIER ECHENIQUE LANDIRIBAR AS DIRECTOR. Management For For 4D RE-ELECTION OF PEMEX INTERNACIONAL ESPANA, S.A. AS DIRECTOR. Management For For 4E RE-ELECTION OF MR. HENRI PHILIPPE REICHSTUL AS DIRECTOR. Management For For 05 APPOINTMENT OF THE ACCOUNTS AUDITOR OF REPSOL YPF, S.A. AND OF ITS CONSOLIDATED GROUP. Management For For 06 AUTHORISATION TO THE BOARD OF DIRECTORS FOR THE DERIVATIVE ACQUISITION OF SHARES OF REPSOL YPF, S.A., DIRECTLY OR THROUGH CONTROLLED COMPANIES, WITHIN A PERIOD OF 5 YEARS FROM THE THE RESOLUTION OF THE SHAREHOLDERS MEETING, LEAVING WITHOUT EFFECT THE AUTHORIZATION GRANTED BY THE ORDINARY GENERAL SHAREHOLDERS MEETING HELD ON MAY 14, 2009. Management For For 07 DELEGATION TO THE BOARD OF DIRECTORS OF THE POWER TO RESOLVE THE INCREASE OF THE CAPITAL STOCK, UP TO THE MAXIMUM AMOUNT LEGALLY PRESCRIBED, WITH THE POSSIBILITY OF EXCLUDING THE PREEMPTIVE RIGHTS, LEAVING WITHOUT EFFECT THE SIXTH RESOLUTION OF THE GENERAL SHAREHOLDERS' MEETING HELD ON MAY 31ST, 2005. Management For For 08 DELEGATION OF POWERS TO SUPPLEMENT, DEVELOP, EXECUTE, RECTIFY AND FORMALIZE THE RESOLUTIONS ADOPTED BY THE GENERAL SHAREHOLDERS' MEETING. Management For For CONSOL ENERGY INC. Security 20854P109 Meeting Type Annual Ticker Symbol CNX Meeting Date 04-May-2010 ISIN US20854P1093 Agenda 933224747 - Management City Holding Recon Date 11-Mar-2010 Country United States Vote Deadline Date 03-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN WHITMIRE For For 2 J. BRETT HARVEY For For 3 JAMES E. ALTMEYER, SR. For For 4 PHILIP W. BAXTER For For 5 WILLIAM E. DAVIS For For 6 RAJ K. GUPTA For For 7 PATRICIA A. HAMMICK For For 8 DAVID C. HARDESTY, JR. For For 9 JOHN T. MILLS For For 10 WILLIAM P. POWELL For For 11 JOSEPH T. WILLIAMS For For 02 RATIFICATION OF ANTICIPATED SELECTION OF INDEPENDENT AUDITOR: ERNST & YOUNG LLP. Management For For HESS CORPORATION Security 42809H107 Meeting Type Annual Ticker Symbol HES Meeting Date 05-May-2010 ISIN US42809H1077 Agenda 933214152 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 04-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 N.F. BRADY For For 2 G.P. HILL For For 3 T.H. KEAN For For 4 F.A. OLSON For For 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 3 APPROVAL OF AMENDMENT TO 2008 LONG-TERM INCENTIVE PLAN TO INCREASE SHARES AVAILABLE FOR AWARD BY 8 MILLION SHARES. Management For For 4 STOCKHOLDER PROPOSAL REQUESTING THE COMPANY TO PROVIDE A REPORT ON POLITICAL SPENDING AND POLICIES. Shareholder Against For POTASH CORPORATION OF SASKATCHEWAN INC. Security 73755L107 Meeting Type Annual and Special Meeting Ticker Symbol POT Meeting Date 06-May-2010 ISIN CA73755L1076 Agenda 933206662 - Management City Holding Recon Date 11-Mar-2010 Country Canada Vote Deadline Date 05-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 C. M. BURLEY For For 2 W. J. DOYLE For For 3 J. W. ESTEY For For 4 C. S. HOFFMAN For For 5 D. J. HOWE For For 6 A. D. LABERGE For For 7 K. G. MARTELL For For 8 J. J. MCCAIG For For 9 M. MOGFORD For For 10 P. J. SCHOENHALS For For 11 E. R. STROMBERG For For 12 E. VIYELLA DE PALIZA For For 02 THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS OF THE CORPORATION. Management For For 03 THE RESOLUTION (ATTACHED AS APPENDIX B TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) APPROVING THE ADOPTION OF A NEW PERFORMANCE OPTION PLAN, THE FULL TEXT OF WHICH IS ATTACHED AS APPENDIX C TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Management For For 04 THE ADVISORY RESOLUTION (ATTACHED AS APPENDIX D TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Management For For APACHE CORPORATION Security Meeting Type Annual Ticker Symbol APA Meeting Date 06-May-2010 ISIN US0374111054 Agenda 933215065 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 05-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: EUGENE C. FIEDOREK Management For For 02 ELECTION OF DIRECTOR: PATRICIA ALBJERG GRAHAM Management For For 03 ELECTION OF DIRECTOR: F.H. MERELLI Management For For 04 RATIFICATION OF ERNST & YOUNG AS APACHE'S INDEPENDENT AUDITORS. Management For For THOMPSON CREEK METALS COMPANY INC. Security Meeting Type Annual Ticker Symbol TC Meeting Date 06-May-2010 ISIN CA8847681027 Agenda 933249484 - Management City Holding Recon Date 29-Mar-2010 Country Canada Vote Deadline Date 03-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DENIS C. ARSENAULT For For 2 CAROL T. BANDUCCI For For 3 JAMES L. FREER For For 4 JAMES P. GEYER For For 5 TIMOTHY J. HADDON For For 6 KEVIN LOUGHREY For For 7 THOMAS J. O'NEIL For For 02 APPROVE THE THOMPSON CREEK METALS COMPANY INC. 2; Management For For 03 APPROVE THE THOMPSON CREEK METALS COMPANY INC. 2010 LONG-TERM INCENTIVE PLAN; Management For For 04 APPOINT KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FROM THEIR ENGAGEMENT THROUGH THE NEXT ANNUAL MEETING OF SHAREHOLDERS AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For OCCIDENTAL PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol OXY Meeting Date 07-May-2010 ISIN US6745991058 Agenda 933224761 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 06-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For 1B ELECTION OF DIRECTOR: JOHN S. CHALSTY Management For For 1C ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1D ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For 1E ELECTION OF DIRECTOR: JOHN E. FEICK Management For For 1F ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1G ELECTION OF DIRECTOR: RAY R. IRANI Management For For 1H ELECTION OF DIRECTOR: IRVIN W. MALONEY Management For For 1I ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For 1J ELECTION OF DIRECTOR: RODOLFO SEGOVIA Management For For 1K ELECTION OF DIRECTOR: AZIZ D. SYRIANI Management For For 1L ELECTION OF DIRECTOR: ROSEMARY TOMICH Management For For 1M ELECTION OF DIRECTOR: WALTER L. WEISMAN Management For For 02 RATIFICATION OF SELECTION OF KPMG AS INDEPENDENT AUDITORS. Management For For 03 RE-APPROVAL OF PERFORMANCE GOALS UNDER INCENTIVE PLAN PURSUANT TO TAX DEDUCTION RULES. Management For For 04 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION PHILOSOPHY AND PRACTICE. Management For For 05 ELIMINATION OF COMPENSATION OVER $500, Shareholder Against For 06 POLICY TO SEPARATE CHAIRMAN AND CHIEF EXECUTIVE OFFICER ROLES. Shareholder Against For 07 PERCENTAGE OF STOCKHOLDER OWNERSHIP REQUIRED TO CALL SPECIAL MEETING OF STOCKHOLDERS. Shareholder Against For 08 REPORT ON ASSESSMENT OF HOST COUNTRY LAWS. Shareholder Against For 09 DIRECTOR ELECTION BY MAJORITY STOCKHOLDER VOTE. Shareholder Against For 10 REPORT ON INCREASING INHERENT SECURITY OF CHEMICAL FACILITIES. Shareholder Against For 11 POLICY ON ACCELERATED VESTING IN EVENT OF CHANGE IN CONTROL. Shareholder Against For HORSEHEAD HOLDING CORP. Security Meeting Type Annual Ticker Symbol ZINC Meeting Date 07-May-2010 ISIN US4406943054 Agenda 933229165 - Management City Holding Recon Date 24-Mar-2010 Country United States Vote Deadline Date 06-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES M. HENSLER For For 02 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS HORSEHEAD HOLDING CORP.'S INDEPENDENT REGISTERED ACCOUNTING FIRM. Management For For CLIFFS NATURAL RESOURCES INC. Security 18683K101 Meeting Type Annual Ticker Symbol CLF Meeting Date 11-May-2010 ISIN US18683K1016 Agenda 933222907 - Management City Holding Recon Date 18-Mar-2010 Country United States Vote Deadline Date 10-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R.C. CAMBRE For For 2 J.A. CARRABBA For For 3 S.M. CUNNINGHAM For For 4 B.J. ELDRIDGE For For 5 S.M. GREEN For For 6 J.K. HENRY For For 7 J.F. KIRSCH For For 8 F.R. MCALLISTER For For 9 R. PHILLIPS For For 10 R.K. RIEDERER For For 11 A. SCHWARTZ For For 02 TO APPROVE AND ADOPT AN AMENDMENT TO OUR AMENDED ARTICLES OF INCORPORATION TO CHANGE CERTAIN SUPERMAJORITY SHAREHOLDER VOTING REQUIREMENTS CONTAINED IN THE OHIO REVISED CODE TO MAJORITY SHAREHOLDER VOTING REQUIREMENTS. Management For For 03 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2(A) INCREASE THE AUTHORIZED NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN BY A TOTAL OF 7,000,, AND (B) PROVIDE AN ANNUAL LIMITATION ON THE NUMBER OF SHARES AVAILABLE TO GRANT TO ANY ONE PARTICIPANT IN ANY FISCAL YEAR OF 500, Management For For 04 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO EXAMINE OUR CONSOLIDATED FINANCIAL STATEMENTS FOR THE 2 Management For For ARCELORMITTAL Security 03938L104 Meeting Type Annual Ticker Symbol MT Meeting Date 11-May-2010 ISIN US03938L1044 Agenda 933245044 - Management City Holding Recon Date 01-Apr-2010 Country United States Vote Deadline Date 04-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR 2009 Management For 02 APPROVAL OF THE PARENT COMPANY ANNUAL ACCOUNTS FOR THE FINANCIAL YEAR 2009 Management For 03 ALLOCATION OF RESULTS (INCLUDING DETERMINATION OF DIVIDEND) IN RELATION TO THE FINANCIAL YEAR 2009 Management For 04 DETERMINATION OF THE COMPENSATION OF THE DIRECTORS IN RELATION TO THE FINANCIAL YEAR 2009 Management For 05 DISCHARGE OF THE DIRECTORS Management For 06 ACKNOWLEDGMENT OF END OF MANDATE OF THREE DIRECTORS AND OF CO-OPTATION OF ONE DIRECTOR Management For 07 ELECTION OF MRS. VANISHA MITTAL BHATIA AS DIRECTOR FOR A 3-YEAR TERM Management For 08 ELECTION OF MR. JEANNOT KRECKE AS DIRECTOR FOR A 3-YEAR TERM Management For 09 RENEWAL OF AUTHORISATION OF THE BOARD AND OF CORPORATE BODIES WITHIN THE ARCELOMITTAL GROUP TO ACQUIRE SHARES IN THE COMPANY Management For 10 APPOINTMENT OF AN INDEPENDENT COMPANY AUDITOR (REVISEUR D'ENTERPRISES) Management For 11 AUTHORISE THE BOARD OF DIRECTORS TO ISSUE SHARE OPTIONS OR OTHER EQUITY BASED AWARDS UNDER LONG TERM INCENTIVE PLAN 2009-2018 Management For 12 DECISION TO AUTHORISE THE BOARD OF DIRECTORS TO IMPLEMENT THE EMPLOYEE SHARE PURCHASE PLAN 2010 Management For 13 DECISION TO WAIVE THE PUBLIC OFFER REQUIREMENT REFERRED TO IN ARTICLE 7.3 OF THE ARTICLES OF ASSOCIATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For AGRIUM INC. Security Meeting Type Special Ticker Symbol AGU Meeting Date 12-May-2010 ISIN CA0089161081 Agenda 933222248 - Management City Holding Recon Date 23-Mar-2010 Country Canada Vote Deadline Date 07-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RALPH S. CUNNINGHAM For For 2 GERMAINE GIBARA For For 3 RUSSELL K. GIRLING For For 4 SUSAN A. HENRY For For 5 RUSSELL J. HORNER For For 6 A. ANNE MCLELLAN For For 7 DAVID J. LESAR For For 8 JOHN E. LOWE For For 9 DEREK G. PANNELL For For 10 FRANK W. PROTO For For 11 MICHAEL M. WILSON For For 12 VICTOR J. ZALESCHUK For For 02 THE APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION. Management For For 03 A RESOLUTION TO APPROVE THE CORPORATION'S AMENDED AND RESTATED SHAREHOLDER RIGHTS PLAN. Management For For 04 A RESOLUTION TO APPROVE THE CORPORATION'S ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For NATIONAL OILWELL VARCO, INC. Security Meeting Type Annual Ticker Symbol NOV Meeting Date 12-May-2010 ISIN US6370711011 Agenda 933226688 - Management City Holding Recon Date 23-Mar-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BEN A. GUILL Management For For 1B ELECTION OF DIRECTOR: ROGER L. JARVIS Management For For 1C ELECTION OF DIRECTOR: ERIC L. MATTSON Management For For 02 RATIFICATION OF INDEPENDENT AUDITORS Management For For CF INDUSTRIES HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol CF Meeting Date 12-May-2010 ISIN US1252691001 Agenda 933233582 - Management City Holding Recon Date 30-Mar-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT C. ARZBAECHER For For 2 EDWARD A. SCHMITT For For 02 TO RATIFY THE SELECTION OF KPMG LLP AS CF INDUSTRIES HOLDINGS, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 14-May-2010 ISIN CH0048265513 Agenda 933218338 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 13-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2009. Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS & EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2009. Management For For 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2 Management For For 04 CHANGE OF THE COMPANY'S PLACE OF INCORPORATION IN SWITZERLAND. Management For For 05 RENEWAL OF THE COMPANY'S AUTHORIZED SHARE CAPITAL. Management For For 06 DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION. Management For For 07 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO REFLECT THE SWISS FEDERAL ACT ON INTERMEDIATED SECURITIES. Management For For 8A ELECTION OF DIRECTOR: STEVEN L. NEWMAN. Management For For 8B REELECTION OF DIRECTOR: THOMAS W. CASON. Management For For 8C REELECTION OF DIRECTOR: ROBERT M. SPRAGUE. Management For For 8D REELECTION OF DIRECTOR: J. MICHAEL TALBERT. Management For For 8E REELECTION OF DIRECTOR: JOHN L. WHITMIRE. Management For For 09 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management For For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 14-May-2010 ISIN CH0048265513 Agenda 933265868 - Management City Holding Recon Date 26-Apr-2010 Country United States Vote Deadline Date 13-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2009. Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS & EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2009. Management For For 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2 Management For For 04 CHANGE OF THE COMPANY'S PLACE OF INCORPORATION IN SWITZERLAND. Management For For 05 RENEWAL OF THE COMPANY'S AUTHORIZED SHARE CAPITAL. Management For For 06 DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION. Management For For 07 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO REFLECT THE SWISS FEDERAL ACT ON INTERMEDIATED SECURITIES. Management For For 8A ELECTION OF DIRECTOR: STEVEN L. NEWMAN. Management For For 8B REELECTION OF DIRECTOR: THOMAS W. CASON. Management For For 8C REELECTION OF DIRECTOR: ROBERT M. SPRAGUE. Management For For 8D REELECTION OF DIRECTOR: J. MICHAEL TALBERT. Management For For 8E REELECTION OF DIRECTOR: JOHN L. WHITMIRE. Management For For 09 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management For For SOUTHWESTERN ENERGY COMPANY Security Meeting Type Annual Ticker Symbol SWN Meeting Date 18-May-2010 ISIN US8454671095 Agenda 933231297 - Management City Holding Recon Date 31-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 LEWIS E. EPLEY, JR. For For 2 ROBERT L. HOWARD For For 3 HAROLD M. KORELL For For 4 VELLO A. KUUSKRAA For For 5 KENNETH R. MOURTON For For 6 STEVEN L. MUELLER For For 7 CHARLES E. SCHARLAU For For 2 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010. Management For For 3 THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK TO 1,250,000,000 SHARES. Management For For 4 A STOCKHOLDER PROPOSAL FOR A DIRECTOR ELECTION MAJORITY VOTE STANDARD, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For 5 A STOCKHOLDER PROPOSAL FOR A POLITICAL CONTRIBUTIONS AND EXPENDITURES REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For ALPHA NATURAL RESOURCES, INC. Security 02076X102 Meeting Type Annual Ticker Symbol ANR Meeting Date 19-May-2010 ISIN US02076X1028 Agenda 933225319 - Management City Holding Recon Date 29-Mar-2010 Country United States Vote Deadline Date 18-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MICHAEL J. QUILLEN For For 2 WILLIAM J. CROWLEY JR. For For 3 KEVIN S. CRUTCHFIELD For For 4 E. LINN DRAPER, JR. For For 5 GLENN A. EISENBERG For For 6 JOHN W. FOX, JR. For For 7 P. MICHAEL GIFTOS For For 8 JOEL RICHARDS, III For For 9 JAMES F. ROBERTS For For 10 TED G. WOOD For For 2 APPROVE THE ADOPTION OF THE COMPANY'S 2010 LONG- TERM INCENTIVE PLAN. Management For For 3 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, KPMG LLP. Management For For EL PASO CORPORATION Security 28336L109 Meeting Type Annual Ticker Symbol EP Meeting Date 19-May-2010 ISIN US28336L1098 Agenda 933228303 - Management City Holding Recon Date 24-Mar-2010 Country United States Vote Deadline Date 18-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JUAN CARLOS BRANIFF Management For For 1B ELECTION OF DIRECTOR: DAVID W. CRANE Management For For 1C ELECTION OF DIRECTOR: DOUGLAS L. FOSHEE Management For For 1D ELECTION OF DIRECTOR: ROBERT W. GOLDMAN Management For For 1E ELECTION OF DIRECTOR: ANTHONY W. HALL, JR. Management For For 1F ELECTION OF DIRECTOR: THOMAS R. HIX Management For For 1G ELECTION OF DIRECTOR: FERRELL P. MCCLEAN Management For For 1H ELECTION OF DIRECTOR: TIMOTHY J. PROBERT Management For For 1I ELECTION OF DIRECTOR: STEVEN J. SHAPIRO Management For For 1J ELECTION OF DIRECTOR: J. MICHAEL TALBERT Management For For 1K ELECTION OF DIRECTOR: ROBERT F. VAGT Management For For 1L ELECTION OF DIRECTOR: JOHN L. WHITMIRE Management For For 02 APPROVAL OF THE EL PASO CORPORATION 2 Management For For 03 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR. Management For For SILVER WHEATON CORP. Security Meeting Type Annual Ticker Symbol SLW Meeting Date 20-May-2010 ISIN CA8283361076 Agenda 933231704 - Management City Holding Recon Date 31-Mar-2010 Country Canada Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A DIRECTOR Management 1 PETER D. BARNES For For 2 LAWRENCE I. BELL For For 3 GEORGE L. BRACK For For 4 JOHN A. BROUGH For For 5 R. PETER GILLIN For For 6 DOUGLAS M. HOLTBY For For 7 EDUARDO LUNA For For 8 WADE D. NESMITH For For B IN RESPECT OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For GOODRICH PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol GDP Meeting Date 20-May-2010 ISIN US3824104059 Agenda 933249383 - Management City Holding Recon Date 08-Apr-2010 Country United States Vote Deadline Date 19-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WALTER G. GOODRICH For For 2 ROBERT C. TURNHAM, JR For For 3 STEPHEN M. STRATY For For 4 ARTHUR A. SEELIGSON For For 02 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010. Management For For CNOOC LIMITED Security Meeting Type Annual Ticker Symbol CEO Meeting Date 20-May-2010 ISIN US1261321095 Agenda 933252671 - Management City Holding Recon Date 12-Apr-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A1 RECEIVE & CONSIDER AUDITED STATEMENT OF ACCOUNTS TOGETHER WITH THE REPORT OF DIRECTORS & INDEPENDENT AUDITORS' REPORT. Management For For A2 TO DECLARE A FINAL DIVIDEND FOR THE YEAR ENDED 31 DECEMBER 2009. Management For For A3A TO RE-ELECT MR. TSE HAU YIN, ALOYSIUS AS INDEPENDENT NON-EXECUTIVE DIRECTOR. Management For For A3B TO RE-ELECT MR. ZHOU SHOUWEI AS NON-EXECUTIVE DIRECTOR. Management For For A3C TO RE-ELECT MR. YANG HUA AS EXECUTIVE DIRECTOR. Management For For A3D TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THE REMUNERATION OF EACH OF THE DIRECTORS. Management For For A4 TO RE-ELECT MR. CHIU SUNG HONG AS INDEPENDENT NON-EXECUTIVE DIRECTOR AND TO AUTHORIZE THE BOARD TO FIX HIS REMUNERATION. Management For For A5 TO RE-APPOINT THE COMPANY'S INDEPENDENT AUDITORS AND TO AUTHORISE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. Management For For B1 TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO REPURCHASE SHARES IN CAPITAL OF COMPANY NOT EXCEEDING 10% OF THE SHARE CAPITAL. Management For For B2 TO GRANT A GENERAL MANDATE TO DIRECTORS TO ALLOT, ISSUE & DEAL WITH ADDITIONAL SHARES IN THE CAPITAL NOT EXCEEDING 20%. Management For For B3 TO EXTEND THE GENERAL MANDATE GRANTED TO THE DIRECTORS TO ALLOT, ISSUE AND DEAL WITH SHARES IN THE CAPITAL OF THE COMPANY BY THE AGGREGATE NUMBER OF SHARES REPURCHASED. Management For For BUNGE LIMITED Security G16962105 Meeting Type Annual Ticker Symbol BG Meeting Date 21-May-2010 ISIN BMG169621056 Agenda 933257431 - Management City Holding Recon Date 29-Mar-2010 Country United States Vote Deadline Date 20-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JORGE BORN, JR. Management For For 1B ELECTION OF DIRECTOR: BERNARD DE LA TOUR D'AUVERGNE LAURAGUAIS Management For For 1C ELECTION OF DIRECTOR: WILLIAM ENGELS Management For For 1D ELECTION OF DIRECTOR: L. PATRICK LUPO Management For For 02 TO APPOINT DELOITTE & TOUCHE LLP AS BUNGE LIMITED'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2' FEES. Management For For 03 TO APPROVE THE BUNGE LIMITED ANNUAL INCENTIVE PLAN. Management For For AK STEEL HOLDING CORPORATION Security Meeting Type Annual Ticker Symbol AKS Meeting Date 27-May-2010 ISIN US0015471081 Agenda 933240006 - Management City Holding Recon Date 29-Mar-2010 Country United States Vote Deadline Date 26-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD A. ABDOO For For 2 JOHN S. BRINZO For For 3 DENNIS C. CUNEO For For 4 WILLIAM K. GERBER For For 5 DR. BONNIE G. HILL For For 6 ROBERT H. JENKINS For For 7 RALPH S. MICHAEL, III For For 8 SHIRLEY D. PETERSON For For 9 DR. JAMES A. THOMSON For For 10 JAMES L. WAINSCOTT For For 02 RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For 03 TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S LONG- TERM PERFORMANCE PLAN; Management For For 04 TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S STOCK INCENTIVE PLAN; AND Management For For 05 TO APPROVE THE COMPANY'S AMENDED AND RESTATED STOCK INCENTIVE PLAN. Management For For FREEPORT-MCMORAN COPPER & GOLD INC. Security 35671D857 Meeting Type Annual Ticker Symbol FCX Meeting Date 09-Jun-2010 ISIN US35671D8570 Agenda 933262064 - Management City Holding Recon Date 13-Apr-2010 Country United States Vote Deadline Date 08-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD C. ADKERSON For For 2 ROBERT J. ALLISON, JR. For For 3 ROBERT A. DAY For For 4 GERALD J. FORD For For 5 H. DEVON GRAHAM, JR. For For 6 CHARLES C. KRULAK For For 7 BOBBY LEE LACKEY For For 8 JON C. MADONNA For For 9 DUSTAN E. MCCOY For For 10 JAMES R. MOFFETT For For 11 B. M. RANKIN, JR. For For 12 STEPHEN H. SIEGELE For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 ADOPTION OF THE AMENDED AND RESTATED 2 Management For For 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE COMPANY'S BOARD OF DIRECTORS. Shareholder Against For 5 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY REQUIRING SENIOR EXECUTIVES TO RETAIN SHARES ACQUIRED THROUGH EQUITY COMPENSATION PROGRAMS UNTIL TWO YEARS FOLLOWING TERMINATION OF THEIR EMPLOYMENT. Shareholder Against For CHESAPEAKE ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol CHK Meeting Date 11-Jun-2010 ISIN US1651671075 Agenda 933277697 - Management City Holding Recon Date 15-Apr-2010 Country United States Vote Deadline Date 10-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 FRANK KEATING For For 2 MERRILL A. MILLER, JR. For For 3 FREDERICK B. WHITTEMORE For For 02 TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. Management For For 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 04 SHAREHOLDER PROPOSAL RELATING TO ANNUAL CASH BONUSES TO NAMED EXECUTIVE OFFICERS. Shareholder Against For 05 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE PARTICIPATION IN DERIVATIVE OR SPECULATIVE TRANSACTIONS INVOLVING STOCK. Shareholder Against For 06 SHAREHOLDER PROPOSAL REQUESTING AN ADVISORY SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Shareholder Against For 07 SHAREHOLDER PROPOSAL REQUESTING AN ADVISORY SHAREHOLDER VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Shareholder Against For 08 SHAREHOLDER PROPOSAL RELATING TO HYDRAULIC FRACTURING. Shareholder Against For 09 SHAREHOLDER PROPOSAL RELATING TO A SUSTAINABILITY REPORT. Shareholder Against For ULTRA PETROLEUM CORP. Security Meeting Type Annual Ticker Symbol UPL Meeting Date 14-Jun-2010 ISIN CA9039141093 Agenda 933272142 - Management City Holding Recon Date 23-Apr-2010 Country United States Vote Deadline Date 09-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MICHAEL D. WATFORD For For 2 W. CHARLES HELTON For For 3 ROBERT E. RIGNEY For For 4 STEPHEN J. MCDANIEL For For 5 ROGER A. BROWN For For 02 APPOINTMENT OF ERNST & YOUNG, LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For 03 IF PRESENTED, TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL REGARDING HYDRAULIC FRACTURING WHICH IS OPPOSED BY THE BOARD OF DIRECTORS. Shareholder Against For GREAT BASIN GOLD LTD. Security Meeting Type Annual and Special Meeting Ticker Symbol GBG Meeting Date 22-Jun-2010 ISIN CA3901241057 Agenda 933292118 - Management City Holding Recon Date 12-May-2010 Country Canada Vote Deadline Date 17-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PATRICK R. COOKE For For 2 T. BARRY COUGHLAN For For 3 FERDINAND DIPPENAAR For For 4 DAVID M.S. ELLIOTT For For 5 WAYNE KIRK For For 6 JOSHUA C. NGOMA For For 7 GERT J. ROBBERTZE For For 8 WALTER T. SEGSWORTH For For 9 RONALD W. THIESSEN For For 02 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR. Management For For 03 TO ADOPT A NEW THREE YEAR SHAREHOLDER RIGHTS PLAN AGREEMENT, AS DESCRIBED IN THE INFORMATION CIRCULAR PREPARED FOR THE ANNUAL AND SPECIAL GENERAL MEETING. Management For For 04 TO ALTER THE EXISTING ARTICLES TO ACCOMMODATE A PAPERLESS SHARE TRANSFER SYSTEM, AS SET OUT IN THE INFORMATION CIRCULAR PREPARED FOR THE ANNUAL AND SPECIAL GENERAL MEETING. Management For For VALE S.A. Security 91912E105 Meeting Type Special Ticker Symbol VALE Meeting Date 22-Jun-2010 ISIN US91912E1055 Agenda 933298069 - Management City Holding Recon Date 27-May-2010 Country United States Vote Deadline Date 16-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPOINTMENT OF A MEMBER OF BOARD OF DIRECTORS- VALEPAR S.A. NOMINEE FOR THIS POSITION IS MR. JOSE MAURO METTRAU CARNEIRO DA CUNHA. FOR MORE DETAILS ON VALEPAR'S PROPOSAL, PLEASE REVIEW THE DOCUMENTS RELATED TO THIS MEETING ON THE COMPANY'S WEBPAGE. Management For For TEEKAY CORPORATION Security Y8564W103 Meeting Type Annual Ticker Symbol TK Meeting Date 23-Jun-2010 ISIN MHY8564W1030 Agenda 933277647 - Management City Holding Recon Date 23-Apr-2010 Country Canada Vote Deadline Date 22-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PETER JANSON For For 2 EILEEN MERCIER For For 3 TORE SANDVOLD For For WEATHERFORD INTERNATIONAL LTD Security H27013103 Meeting Type Annual Ticker Symbol WFT Meeting Date 23-Jun-2010 ISIN CH0038838394 Agenda 933282612 - Management City Holding Recon Date 05-May-2010 Country United States Vote Deadline Date 18-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2, 2009. Management For For 02 DISCHARGE OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIONS DURING THE YEAR ENDED DECEMBER 31, 2009. Management For For 3A ELECTION OF THE DIRECTOR: BERNARD J. DUROC- DANNER Management For For 3B ELECTION OF THE DIRECTOR: SAMUEL W. BODMAN, III Management For For 3C ELECTION OF THE DIRECTOR: DAVID J. BUTTERS Management For For 3D ELECTION OF THE DIRECTOR: NICHOLAS F. BRADY Management For For 3E ELECTION OF THE DIRECTOR: WILLIAM E. MACAULAY Management For For 3F ELECTION OF THE DIRECTOR: ROBERT B. MILLARD Management For For 3G ELECTION OF THE DIRECTOR: ROBERT K. MOSES, JR. Management For For 3H ELECTION OF THE DIRECTOR: GUILLERMO ORTIZ Management For For 3I ELECTION OF THE DIRECTOR: EMYR JONES PARRY Management For For 3J ELECTION OF THE DIRECTOR: ROBERT A. RAYNE Management For For 04 APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2-ELECTION OF ERNST & YOUNG LTD, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2010. Management For For 05 APPROVAL OF THE RECLASSIFICATION OF CHF (ADDITIONAL PAID-IN CAPITAL) TO OTHER RESERVES. Management For For 06 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO EXTEND THE COMPANY'S AUTHORIZED SHARE CAPITAL TO JUNE 23, 2% OF STATED CAPITAL AS OF MAY 5, 2010. Management For For 07 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO INCREASE THE AMOUNT OF CONDITIONAL CAPITAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2 Management For For 08 APPROVAL OF THE WEATHERFORD INTERNATIONAL LTD. 2 Management For For OIL CO LUKOIL Security Meeting Type Annual Ticker Symbol LUKOY Meeting Date 24-Jun-2010 ISIN US6778621044 Agenda 933283082 - Management City Holding Recon Date 07-May-2010 Country United States Vote Deadline Date 14-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO APPROVE THE ANNUAL REPORT OF OAO "LUKOIL" FOR 2, INCLUDING THE INCOME STATEMENTS (PROFIT AND LOSS ACCOUNTS) OF THE COMPANY, AND THE DISTRIBUTION OF PROFITS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3A TO ELECT THE AUDIT COMMISSION CANDIDATE APPROVED BY THE BOARD OF DIRECTORS OF OAO "LUKOIL" ON 4 FEBRUARY 2010 (MINUTES NO. 3): IVANOVA, LYUBOV GAVRILOVNA. Management For For 3B TO ELECT THE AUDIT COMMISSION CANDIDATE APPROVED BY THE BOARD OF DIRECTORS OF OAO "LUKOIL" ON 4 FEBRUARY 2010 (MINUTES NO. 3): KONDRATIEV, PAVEL GENNADIEVICH. Management For For 3C TO ELECT THE AUDIT COMMISSION CANDIDATE APPROVED BY THE BOARD OF DIRECTORS OF OAO "LUKOIL" ON 4 FEBRUARY 2010 (MINUTES NO. 3): NIKITENKO, VLADIMIR NIKOLAEVICH. Management For For 4A TO PAY REMUNERATION AND REIMBURSE EXPENSES TO MEMBERS OF THE BOARD OF DIRECTORS OF OAO "LUKOIL" ACCORDING TO THE APPENDIX HERETO. Management For For 4B TO DEEM IT APPROPRIATE TO ESTABLISH ADDITIONAL REMUNERATION FOR NEWLY ELECTED MEMBERS OF THE BOARD OF DIRECTORS FOR THEIR PARTICIPATION IN CONFERENCES AND OTHER EVENTS ON WRITTEN INSTRUCTIONS OF THE CHAIRMAN OF THE BOARD OF DIRECTORS, IN AN AMOUNT OF 104,000 ROUBLES, AND TO RETAIN THE AMOUNTS OF REMUNERATION FOR MEMBERS OF THE BOARD OF DIRECTORS OF OAO "LUKOIL" ESTABLISHED BY DECISION OF THE ANNUAL GENERAL SHAREHOLDERS MEETING OF OAO "LUKOIL" OF 26 JUNE 2008 (MINUTES NO. 1). Management For For 5A TO PAY REMUNERATION TO EACH OF THE MEMBERS OF THE AUDIT COMMISSION OF OAO "LUKOIL" IN THE AMOUNT ESTABLISHED BY DECISION OF THE ANNUAL GENERAL SHAREHOLDERS MEETING OF OAO "LUKOIL" OF 26 JUNE 2008 (MINUTES NO. 1) - 2,600,000 ROUBLES. Management For For 5B TO DEEM IT APPROPRIATE TO RETAIN THE AMOUNTS OF REMUNERATION FOR MEMBERS OF THE AUDIT COMMISSION OF OAO "LUKOIL" ESTABLISHED BY DECISION OF THE ANNUAL GENERAL SHAREHOLDERS MEETING OF OAO "LUKOIL" OF 26 JUNE 2008 (MINUTES NO. 1). Management For For 06 TO APPROVE THE INDEPENDENT AUDITOR OF OAO "LUKOIL" - CLOSED JOINT STOCK COMPANY KPMG. Management For For 07 TO APPROVE AMENDMENTS TO THE REGULATIONS ON THE PROCEDURE FOR PREPARING AND HOLDING THE GENERAL SHAREHOLDERS MEETING OF OAO "LUKOIL", PURSUANT TO THE APPENDIX HERETO. Management For For 8A TO APPROVE THE INTERESTED-PARTY TRANSACTIONS, ON THE TERMS AND CONDITIONS INDICATED IN THE APPENDIX HERETO: CONTRACT(S) OF GUARANTEE BETWEEN OAO "LUKOIL" (GUARANTOR) AND SBERBANK OF RUSSIA OAO (BANK). Management For For 8B TO APPROVE THE INTERESTED-PARTY TRANSACTIONS, ON THE TERMS AND CONDITIONS INDICATED IN THE APPENDIX HERETO: POLICY (CONTRACT) ON INSURING THE LIABILITY OF DIRECTORS, OFFICERS AND CORPORATIONS BETWEEN OAO "LUKOIL" (POLICYHOLDER) AND OAO KAPITAL STRAKHOVANIE (INSURER). Management For For OIL CO LUKOIL Security Meeting Type Annual Ticker Symbol LUKOY Meeting Date 24-Jun-2010 ISIN US6778621044 Agenda 933286658 - Management City Holding Recon Date 07-May-2010 Country United States Vote Deadline Date 14-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 2A ELECTION OF DIRECTOR: ALEKPEROV, VAGIT YUSUFOVICH Management For 2B ELECTION OF DIRECTOR: BELIKOV, IGOR VYACHESLAVOVICH Management For 2C ELECTION OF DIRECTOR: BLAZHEEV, VICTOR VLADIMIROVICH Management For 2D ELECTION OF DIRECTOR: WALLETTE (JR.), DONALD EVERT Management For 2E ELECTION OF DIRECTOR: GRAYFER, VALERY ISAAKOVICH Management For 2F ELECTION OF DIRECTOR: GREF, HERMAN OSKAROVICH Management For 2G ELECTION OF DIRECTOR: ESAULKOVA, TATIANA STANISLAVOVNA Management For 2H ELECTION OF DIRECTOR: IVANOV, IGOR SERGEEVICH Management For 2I ELECTION OF DIRECTOR: MAGANOV, RAVIL ULFATOVICH Management For 2J ELECTION OF DIRECTOR: MIKHAILOV, SERGEI ANATOLIEVICH Management For 2K ELECTION OF DIRECTOR: MOBIUS, MARK Management For 2L ELECTION OF DIRECTOR: SHOKHIN, ALEXANDER NIKOLAEVICH Management For MECHEL OAO Security Meeting Type Annual Ticker Symbol MTL Meeting Date 30-Jun-2010 ISIN US5838401033 Agenda 933303769 - Management City Holding Recon Date 24-May-2010 Country United States Vote Deadline Date 23-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO APPROVE 2 Management For 02 TO APPROVE 2 Management For 03 TO APPROVE DISTRIBUTION OF PROFIT INCLUDING COMPANY'S DIVIDEND PAYMENT ACCORDING TO BUSINESS YEAR RESULTS. Management For 04 DIRECTOR Management 1 JOHNSON, ARTHUR DAVID For For 2 GUSEV, V. VASSILIEVICH For For 3 EVTUSHENKO, A.E. For For 4 ZYUZIN, I.V. For For 5 KOZHUKHOVSKIY, I.S. For For 6 KOLPAKOV, S.V. For For 7 POLIN, V. ANATOLYEVICH For For 8 PROSKURNYA, V.V. For For 9 GALE, ROGER IAN For For 5A ELECT MEMBER OF THE AUDITING COMMITTEE: ZAGREBIN, ALEKSEY VYACHESLAVOVICH Management For 5B ELECT MEMBER OF THE AUDITING COMMITTEE: MIKHAYLOVA, NATALYA GRIGORYEVNA Management For 5C ELECT MEMBER OF THE AUDITING COMMITTEE: RADISHEVSKAYA, LYUDMILA EDUARDOVNA Management For 06 TO APPROVE ZAO ENERGYCONSULTING/AUDIT TO BE THE AUDITOR OF MECHEL OPEN JOINT STOCK COMPANY. Management For 07 TO APPROVE A NEW VERSION OF ARTICLES OF ASSOCIATION OF MECHEL OAO. Management For 08 TO APPROVE A NEW VERSION OF STATEMENT ON GENERAL MEETING OF SHAREHOLDERS OF MECHEL OPEN JOINT STOCK COMPANY. Management For 09 TO APPROVE A NEW VERSION OF STATEMENT ON BOARD OF DIRECTORS OF MECHEL OAO. Management For 10 TO APPROVE A NEW VERSION OF STATEMENT ON REMUNERATION AND COMPENSATION FOR EXPENSES OF MEMBERS OF BOARD OF DIRECTORS. Management For 11 TO APPROVE CONCLUSION OF THE GUARANTEE AGREEMENT(S) AS THE TRANSACTION(S) OF INTEREST BY MECHEL OAO (HEREAFTER "COMPANY") ON THE TERMS AND CONDITIONS (SEE FULL TEXT OF RESOLUTIONS ATTACHED). Management For
